Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 05/28/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/28/2021 is withdrawn.  Claims 40 and 43, directed to a method of manufacturing a honeycomb body, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Examiner notes that the amendments and arguments filed 04/18/2022 have overcome all outstanding 112(a) and 112(b) rejections. 
Specification
Examiner notes that the amendments filed 04/18/2022 have overcome all objections to the specification. 
Claim Objections
Examiner notes that the amendments and arguments filed 04/18/2022 have overcome all outstanding claim objections. 
Reasons for Allowance
Claims 1, 4, 6, 19-20, 22-23, 25-26, 28, 31, 35-37, 40, 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is amended to recite the relationship “0.40 DI50 ≤ DP50 ≤ 0.90 DI50”. As explained on Page 15 of Applicant’s argument/remarks  from 04/18/2022, Maio (US20070119135, hereinafter referred to as Maio) as applied to Backhaus-Ricoult (US20140342898, hereinafter referred to as Backhaus-Ricoult) merely discloses mean pore diameter (see Maio at [0036]), not the median particle diameter as claimed in claim 1. For at least this reason, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the batch mixture as claimed in independent claim 1.
All claims not specifically addressed are allowable because they depend on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731